DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the arrangement of the cart handle assembly items in Fig. 4, in particular components 442, 444, and 446, is inconsistent with the arrangement of the same items in Figs. 3 and 5. In Fig. 4, the “right” end of item 442 is shown to be connected to the “left” end of item 444, i.e., 444a, and the combination of the two items is shown to be attached to the “left” end of item 446 via the pair of vertical holes of feature 446a. In this arrangement, the left end of item 442 would extend beyond the leftmost end of item 446. Figs. 3 and 5 show the right end of item 442 connected to the left end of item 444, i.e., 444a, as in Fig. 4, but show the left end of item 442 connected to the left end of item 446 via the pair of vertical holes of feature 446a. It should be noted that the same inconsistency is present in the illustrated configuration of items on the other side of the assembly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 446B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0007, Line 1 wording: Substituting “It is another object of the present invention to provide” for “It is another object of the present invention is to provide” is suggested.
Paragraph 0064, Line 4 wording: Substituting “force” for “mass” is suggested.
Paragraph 0064, Line 6 wording: Substituting “force” for “mass” is suggested.
Appropriate action is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 19, 20, 24-26, 28-30, and 33, the quantity of the claimed “connection brackets” is unclear. Replacing “a connection bracket” and “the connection bracket” with either “a first connection bracket and a second connection bracket” or “the first connection bracket and second connection bracket”, as appropriate, is suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (CN 1854700 A) (hereinafter (“Murakami”). Regarding Claim 19, Murakami teaches all six elements of the claim, hereinafter (19a), (19b), (19c), (19d), (19e), and (19f) respectively. Murakami teaches
(19a), a cart handle assembly (Murakami Fig. 1, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Murakami Fig. 1
	(19b), a handle bar locatable at one side of a cart to receive an external force in a direction of movement of the cart, the handle bar including a first side and a second side (Murakami Fig. 1, above).
	(19c), a force sensing module including (Murakami Figs. 8 and 9, below; Murakami Abstract: “The invention claims a force detecting device is to detect the applied operating force of an operator; Murakami “Mode for Invention” Paragraph 8: “…the force detecting part 5 capable of…detecting the pressing force of the axis direction by force detecting sensor formed by…the force detection sensor 50, is supported on the base 61 a pair of supporting portions 51, 51.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Murakami Fig. 8

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Murakami Fig. 9
	(19d), a connection bracket located at the first side and the second side of the handle bar and configured to be provided on a body of the cart, the connection bracket being moved in a direction of the external force to the handle bar (Murakami Fig. 2, below, and Figs. 8 and 9, above).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Murakami Fig. 2
	(19e), a force sensor coupled to the connection bracket to detect a direction of movement of the connection bracket (Murakami Fig. 9, above).
	(19f), a support frame supporting the force sensor (Murakami Fig. 8, above).
	Regarding Claim 20, Murakami teaches that the force sensor includes a first end and a second end, and wherein the first end of the force sensor is coupled to the connection bracket and the second end of the force sensor is coupled to the support frame (Murakami Fig. 9, above).
	Regarding Claim 21, Murakami teaches that the support frame is fixable to the body of the cart (Murakami Figs. 1, 8, and 2, Reference Character 61, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (CN 1854700 A) (hereinafter “Murakami”) in view of Hayashi (JP 2000159120 A). Regarding Claim 22, Murakami teaches a cart handle assembly but does not teach a handle cover and support frame. Hayashi teaches a first handle cover frame coupled to the first side of the handle a second handle cover frame coupled to the second side of the handle bar; a first handle support frame coupled to the first handle cover frame; and a second handle support frame coupled to the second handle cover frame (Hayashi Figs. 1 and 2, below; Hayashi 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Hayashi
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart handle assembly of Murakami to provide handle cover frames as taught by Hayashi. As such, the “grip can be easily assembled.” as recognized by Hayashi (“Summary of the Invention” Paragraph 1).
	Regarding Claim 23, Murakami teaches that the first handle support frame and the second handle support frame each include a first end extending in a first direction and a second end extending in a second direction, the first direction being different than the second direction (Murakami Figs. 8 and 2, above).
	Regarding Claim 24, Murakami teaches a cart handle assembly but does not teach support frame shape. Hayashi teaches that the first handle support frame and the second handle support frame each has an "L" shape (Hayashi Fig. 2, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart handle assembly of Murakami to feature an “L” shape as taught by Hayashi. As such, “problems [with other shapes] such as a large number of parts and a complicated assembly work to the operation handle” can be avoided, as recognized by Hayashi (Paragraph 0008). 
	Regarding Claim 25, Murakami teaches that the connection bracket includes a first end connected to the first side of the handle bar and a second end connected to the second side of the handle bar (Murakami Fig. 2, above).
	Regarding Claim 26, Murakami teaches that the first end of the connection bracket is connected to the first handle support frame, and wherein the second end of the connection bracket is connected to the second handle support frame (Murakami Figs. 8 and 2, above).
Regarding Claim 27, Murakami teaches a pair of first subframes, each first subframe having a first end and a second end, the first end of each first subframe being coupled to the first end of a respective one of the first handle support frame and the second handle support frame; a pair of second subframes, each second subframe having a first end and a second end, the first end of each second subframe being coupled to the second end of a respective one of the first handle support frame and the second handle support frame; and a hinge part coupling each first subframe to the respective second subframe (Murakami Fig. 1, above, and Fig. 11, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Murakami Fig. 11
	Regarding Claim 28, Murakami teaches that the connection bracket is coupled to the second end of each of the pair of first subframes (Murakami Fig. 11, above).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (CN 1854700 A) (hereinafter “Murakami”) in view of Chung et al. (US 20180118245 A1) (hereinafter “Chung”). Regarding Claim 29, Murakami teaches the first ten elements of the claim, hereinafter (29a), (29b), (29c), (29d), (29e), (29f), (29g), (29h), (29i), and (29j) respectively, but does not teach the eleventh element, hereinafter (29k). Chung teaches (29k). Murakami teaches
(29a), a cart (Murakami Fig. 1, above).
(29b), a body (Murakami Fig. 1, above).
(29c), a driver to generate power (Murakami Fig. 1, above; Murakami “Mode for Invention” Paragraph 1: “The front part is equipped with a pair of driving wheels 14, 14, and the rear part of the trolley 13 is provided with a pair of auxiliary wheels 15, 15. The two driving wheels 14, 14 are connected with motors 18, 18”).
	(29d), a controller configured to control the driver (Murakami Paragraph 3: “The base holding part 85 is equipped with a…motor drive control device for controlling the rotation of the motor…”).
	(29e), a wheel coupled to the body to move the body (Murakami Fig. 1, above).
	(29f), a handle bar provided at a first side of the body to receive an external force applied in a direction of movement of the body, the handle bar including a first side and a second side. See rejection for (19b), above.
	(29g), a force sensing module. See rejection for (19c), above.
	(29h), a connection bracket connected to each of the first side and the second side of the handle bar, the connection bracket movable in a direction of the external force input to the handle bar. See rejection for (19d), above.
	(29i), a force sensor coupled to the connection bracket to detect a direction of movement of the connection bracket. See rejection for (19e), above.
	(29j), a support frame supporting the force sensor. See rejection for (19f), above.
	As indicated above, Murakami does not teach (29k). Chung teaches
(29k), that the controller is configured to transmit the electric power generated from the driver to the wheel according to the movement direction of the frame support sensed by the force sensor (Chung Paragraph 0055: “…the electrically driven moving vehicle according to an embodiment of the present invention includes the control unit configured to control the driving of the pair of electric motors by using sensing data generated by the pair of force sensor units. The control unit may comprise a CPU or a processor to control the electric motors.”; Paragraph 0115: “…the control unit recognizes the force applied by the article as the force applied by the user and drives the electric motor…”; Paragraph 0064: “…when a user horizontally applies a forward force to the connection part so that the electrically driven moving vehicle 100 moves in a forward direction…”); Paragraph 0066: “…the present invention may be applied to a case where a backward force on the connection part is applied in a backward direction opposite to the forward direction of the forward force…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cart having a driver, wheel, and force sensor of Murakami to provide a controller as taught by Chung. Doing so would enable a user to “appropriately control the electrically driven cart…when the user wants to operate the electrically driven cart with one hand while performing another operation, such as lifting an article, with the other hand…” as recognized by Chung (Paragraph 0007). It should be noted that the use of controllers as a means for conveying electrical signals between components of an electrical system is common in the art and that the benefits of such use, including reduction in complexity of mechanical systems, compact packaging of system components, and ease of use would be well known to a person having ordinary skill in the art.  It should be further noted that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
	Regarding Claim 30, Murakami teaches that the force sensor includes a first end and a second end, and wherein the first end of the force sensor is coupled to the connection bracket and the second end of the force sensor is coupled to the support frame. See rejection for Claim 20, above.
	Regarding Claim 31, Murakami teaches that the support frame is fixed to the body of the cart to support the second end of the force sensor. See rejection for Claim 21, above.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (CN 1854700 A) (hereinafter “Murakami”) in view of Chung et al. (US 20180118245 A1) (hereinafter “Chung”) and further in view of Hayashi ((JP 2000159120 A). Regarding Claim 32, the combination of Murakami and Chung teaches a cart with a controller but does not teach handle covers. Hayashi teaches a first handle cover frame coupled to the first side of the handle bar; a second handle cover frame coupled to the second side of the handle bar; a first handle support frame coupled to the first handle cover frame; and a second handle support frame coupled to the second handle cover frame. See rejection for Claim 22, above.
Regarding Claim 33, Murakami teaches a first subframe having a first end and a second end, the first end of the first subframe being coupled to the first end of a respective one of the first handle support frame and the second handle support frame, wherein the connection bracket is coupled to the second end of the first subframe. See rejections for Claims 27 and 28, above.
Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (CN 1854700 A) (hereinafter “Murakami”) in view of Chung et al. (US 20180118245 A1) (hereinafter “Chung”). Regarding Claim 34, Murakami teaches the first nine element of the claim, hereinafter (34a), (34b), (34c), (34d), (34e), (34f), (34g), (34h), and (34i) respectively, but does not teach the tenth element, hereinafter (34j). Chung teaches (34j). Murakami teaches
(34a), a cart. See rejection for (29a), above.
(34b), a body. See rejection for (29b), above.
(34c), a driver to generate power. See rejection for (29c), above.
(34d), a controller configured to control the driver. See rejection for (29d), above.
(34e), a wheel coupled to the body to move the body. See rejection for (29e), above.
(34f), a handle assembly including: a handle bar to receive an external force applied in a direction of movement of the body; and a handle support frame extending from the handle bar to transmit the force applied to the handle bar. See rejection for (19b), above.
(34g), a force sensing module. See rejection for (19c), above.
(34h), a force sensor connected to the body to detect the force transmitted from the handle support frame. See rejection for (19e), above.
(34i), a support frame supporting the force sensor. See rejection for (19f), above.
As indicated above, Murakami does not teach (34j). Chung teaches
(34j), the controller being configured to transmit the power generated by the driver to the wheel according to the direction of movement of the handle bar detected by the force sensor. See rejection for (29k), above.
Regarding Claim 35, Murakami teaches that the force sensor includes a first end and a second end, wherein a first end of the force sensor is fixedly coupled to the handle support frame and a second end of the force sensor is a free end, and wherein force sensor is deformable by the force transmitted from the handle support frame to detect the force (Murakami Fig. 9, above; Murakami “Mode for Invention” Paragraph 13: “…it can realize all kinds of deformation.”
Regarding Claim 36, Murakami teaches that the handle assembly further includes a subframe coupled to a lower end of the handle support frame to transmit the force applied to the handle support frame to the force sensor. See rejections for Claims 27 and 28, above.
Regarding Claim 37, Murakami teaches that the subframe has a rotating part disposed adjacent to the force sensor (Murakami Fig. 11, above).
Regarding Claim 38, Murakami teaches that the support frame is fixed to the lower portion of the body of the cart to support the second end of the force sensor (Murakami Fig. 11, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618